 

Texas Mineral Resources Corp. 10-K [tmrc-10k_083119.htm] 

 

 

Exhibit 10.4

 

Purchase Option Arrangement dated September 2014 with the State of Texas

 

(GRAPHIC) [tmrc10k007.jpg]

 

September 29, 2014

 

Texas Rare Earth Resources Corp

c/o Dan Gorski

PO Box 539

539 W El Paso Street

Sierra Blanca, TX 79851

 

Texas Rare Earth Resources Corp.

c/o Laura Lynch

1211 St. Vrain

No. 27

El Paso, TX 79902

 

RE: Executed Option Agreement and Groundwater Lease.

 

Dear Mr. Gorski:

 

The Texas General Land Office (GLO) Option Agreement and Groundwater Lease with
Texas Rare Earth Resources Corp. have been fully executed. Enclosed is an
original copy of the executed documents for your records. An identical set of
originals have been retained for the GLO archives.

 

Exhibit B of the Option Agreement is the Memorandum of Option. The Memorandum
should be recorded by Texas Rare Earth Resources Corp. in the Hudspeth County
records no later than 60 days following the receipt of this letter, with receipt
ofrecording provided to the GLO for its archives.

 

Similarly, the Groundwater Lease must be recorded in the Hudspeth County records
no later 60 days following the receipt of this letter, with a receipt of
recording provided to the GLO.

 

Should you have any questions, please feel free to contact Bill Farr by phone at
512-475-1502, or by email at bill.farr@glo.texas.gov.

 

Sincerely,

 



/s/ Michael Lemonds  

Michael Lemonds

Director, Asset Management & Commercial Leasing

Texas General Land Office

 

Enclosures:Option Agreement

Groundwater Lease

 

Texas General Land Office 

Stephen F. Austin Building• 1700 North Congress Avenue, Texas 78701-1495

Post Office Box 12873 • Austin, Texas 78711-2873

Phone: 512-463-5001 • 800-998-4GLO

www.glo.state. tx.us

 



 

 

 

(GRAPHIC) [tmrc10k008.jpg]

 

PURCHASE OPTION AGREEMENT

 

This Purchase Option Agreement (“Agreement”) is made and entered into by and
between the State of Texas, Acting By and Through the Commissioner of the
General Land Office and Chairman of the School Land Board, on Behalf of the
Permanent School Fund (“Seller”) and Texas Rare Earth Resources Corp., a
Delaware corporation (“Buyer”), to be effective on the day this Agreement has
been executed by both Seller and Buyer (the “Effective Date”’).

 

RECITALS:

 

A.           Seller is the fee simple owner of certain property described on
Exhibit A attached here to and made a part hereof for all purposes, located in
Hudspeth County, Texas (the “Option Property”) .

 

B.           Seller has agreed to grant, and Buyer has agreed to procure, an
option to purchase the Option Property upon the terms and pro visions as
hereinafter set forth ;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein. and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Seller
and Buyer covenant and agree as follows:

 

1.            Grant of Option. Subject to the terms and provisions of this Agree
ment, Seller does hereby grant to Buyer the exclusive right and option during
the Option Term (defined in Section 3) to purchase the Option Property upon the
terms and conditions as set forth herein (the “Option’’). Seller acknowledges
that as Buyer develops detailed plans for its mining project, it may wish to
make some adjustments to the boundary of the Option Property, and Seller agrees
to reasonably cooperate with Buyer in making such adjustments

 

2.            Consideration.

 

a.          As consideration for the Option. Buyer shall pay to Seller the
amount of Ten Thousand and No./100 Dollars ($10,000 .00) within five (5)
Business Days (define d in Sec ti o n 18. k) a fter the Effective Date and on
each annual anniversary of the Effective Date during the Option Term (the “Op
tion Fee”). The Option Fee shall not be credited towards the Purchase Price
(defined in Section 7), and shall be nonrefundable, except as provided in
Section 15 of this Agreement. If Buyer fail s to timely make a payment of the
Option Fee, this Agreement shall terminate and neither party hereto shall have
any other liability, obligation or duty pursuant to this Agreement.

 

b.          As further consideration for this Opt ion, Grantee agrees to use the
Property (defined in Section 5 ) solely in connection with its operation of a
mine of rare earth minerals and/or other minerals covered under Mining Lease M-1
l 3117 , filed for record on October 6, 20 11, and recorded as Instrument # I 3
48 36, of the Records of Hudspeth County, Texas (the “Mining Lease M-113117”),
including without limitation, prospecting, exploring, developing, mining (by
drilling, boring, open pit, underground mining, strip mining, solution mining,
or any other method permitting in the Mining Lease M-113117 ), extracting,
milling, removing, processing, converting, and marketing the minerals identified
in Mining Lea se M-113117, treatment, storage, and disposal of wastes generated
by operations, and construction of improvements associated with these
activities. If the Mining Lease expires or is terminated, the title to any
portion of the Property that was not used in connection with the mining
operations under Mining Lease M-113117, Mining Lease M-11 3629, filed for record
on December 2, 2011, and recorded as Instrument # I 35079 (“Mining Lease M- I I
3629’’), or any other mining lease between Seller and Buyer, shall, at the sole
option of the Seller, revert to the Seller, and the conveyance of the Property
shall be of no further force or effect. Reversion of the surface estate to the
Seller shall not alleviate Buyer’s obligations under its Plan of Operations or
its mining leases.

 



 

 

  

3.            Option Term. The “Option Term” shall mean that period of time
commencing on the Effective Date and ending on the date Mining Lease M-113117,
filed for record on October 6, 2011, and recorded as Instrument #134836, of the
Records of Hudspeth County, Texas, expires or terminates.

 

4.            Memorandum of Option. Contemporaneously with the execution of this
Agreement, Seller and Buyer agree to execute and deliver the Memorandum of
Option in the form of Exhibit B attached hereto and made a part hereof for all
purposes, which may be recorded in the real property records of Hudspeth County,
Texas. Buyer agrees to execute a release of the Memorandum of Option, to the
extent that Buyer’s Option has expired or terminated, promptly upon request from
Seller.

 

5.            Exercise of Option. Buyer may exercise the Option at any time
during the Option Term by giving to Seller written Notice (defined in Section
15.e) of its intent to exercise the Option on all or a portion of the Option
Property to be defined by Buyer in the Notice (the “Property”). Buyer agrees to
define the Property in such a manner that it will not “land-lock’ any tracts
retained by Seller. The date on which Buyer gives Notice of its intent to
exercise the Option shall be the “Option Exercise Date.” In the event the Buyer
does not exercise the Option during the Option Term, Seller shall be entitled to
retain the Option Fee, and this Agreement shall terminate and neither party
hereto shall have any other liability, obligation or duty pursuant to this
Agreement. The Option shall terminate on the Option Exercise Date for all
purposes on all Option Property not included in the Property defined in Buyer’s
Notice of exercise of the Option.

 

6.             Agreement of Purchase and Sale. Effective as of the Option
Exercise Date, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, the Property in accordance with the terms and conditions of this
Agreement. Seller reserves all interests in and right to remove all oil, gas,
groundwater, sulphur and other minerals, including rare earth minerals, together
with all attendant mineral rights, water rights, royalty interests , and
development rights, together with any and all rights of leasing, exploration and
development, and the unrestricted right to access and use of the sur face in
connection with all interests retained by the Seller. Further, Buyer shall have
no right to surface damages for exploration, mining, crushing, milling,
treating, processing, stockpiling, waste disposal, or any other activity
required to exploit the mineral or water resources retained by the Seller.

 

BUYER AGREES AND ACKNOWLEDGES THAT SELLER IS SELLING THE PROPERTY STRICTLY ON AN
“AS IS, WHERE IS” BASIS, WITHOUT WARRA TY, EXPRESS OR IMPLIED, WITH ANY AND ALL
LATENT AND PATE T DEFECTS. BUYER HAS INSPECTED THE PHYSICAL CONDITION OF THE
PROPERTY, INCLUDING ALL IMPROVEMENTS THEREON, AND ACCEPTS TITLE TO THE SAME “AS
IS” IN ITS EXISTING PHYSICAL CONDITION. BY EXECUTION OF THIS AGREEMENT BUYER
ACKNOWLEDGES THAT IT IS NOT RELYING UPON ANY REPRESENTATION, WARRANTY, STATEME T
OR OTHER ASSERTION OF THE STATE OF TEXAS, AS SELLER, INCLUDI G THE GE ERAL LAND
OFFICE, THE SCHOOL LA D BOARD, OR ANY OFFICIAL , AGENT , REPRESE TATIVE OR
EMPLOYEE OF THE FOREGOING, WITH RESPECT TO THE PROPERTY’S CO DITION. BUYER IS
RELYING SOLELY AND WHOLLY ON BUYER’S OWN EXAMINATION OF THE PROPERTY. THE STATE
OF TEXAS A D ITS AGENCIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES A D
SPECIFICALLY MAKE NO WARRANTIES OF HABITABILITY, MERCHANT ABILITY, SUITABILITY,
FIT ESS FOR ANY PURPOSE, OR ANY OTHER WARRA TY WHATSOEVER. BUYER IS PUT ON
NOTICE THAT ANY PRIOR GRANT AND/OR ENCUMBRANCE MAY BE OF RECORD AND BUYER IS
ADVISED TO EXAMINE ALL PUBLIC RECORDS AVAILABLE REGARDING THE PROPERTY. THE
PROVISIONS OF THIS SECTION, DISCLAIMING A Y AND ALL WARRA TIES OF ANY KIND ,
SHALL SURVIVE THE CLOSING OF THE SALE OF THE PROPERTY.

 

FURTHER, BUYER ACKNOWLEDGES THAT AN INSPECTION OF THE PROPERTY HAS BEEN OR WILL
BE PERFORMED BY BUYER OR IN ITS BEHALF. BUYER ACK OWLEDGES THAT SELLER HAS 1ADE
THE PROPERTY AVAILABLE FOR INSPECTION BY BUYER AND BUYER’S REPRESENTATIVES IN
ITS BEHALF.

 



 

 

 

NO EMPLOYEE OR AGENT OF SELLER lS AUTHORIZED TO MAKE ANY REPRESENTATION OR
WARRANTY , AS TO THE QUALITY OR CONDITION OF THE PROPERTY , MERCHANTABILITY,
SUITABILITY OR FIT ESS OF THE PROPERTY FOR ANY USE WHATSOEVER, KNOWN OR UNKNOWN
TO SELLER, OR COMPLIANCE WITH ANY EVIRONMENTAL PROTECTION, POLLUTION OR LAND USE
LAWS, RULES , REGULATIONS, ORDERS , OR REQUIREME TS INCLUDING, BUT OT LIMITED
TO, THOSE PERTAINING TO THE HANDLING, GENERA TING, TREATING, STORING, OR
DISPOSING OF ANY HAZARDOUS WASTE OR SUBSTANCE. IN NO EVENT SHALL SELLER BE
RESPONSIBLE OR LIABLE FOR LATENT OR PATENT DEFECTS OR FAULTS, IF ANY, IN THE
PROPERTY, OR FOR REMEDYING OR REPAIRING THE SAME INCLUD ING, WITHOUT LIMITATIO ,
DEFECTS RELATED TO ASBESTOS OR ASBESTOS CONTAINING MATERIALS, LEAD, LEAD-BASED
PAINT, UNDERGROUND STORAGE TANKS OR HAZARDOUS OR TOXIC MATERIALS, CHEMICALS OR
WASTE, OR FOR CONSTRUCTING OR REPAIRING ANY STREETS , UTILITIES OR OTHER
IMPROVEMENTS SHOWN ON ANY PLAT OF THE PROPERTY.

 

EFFECTIVE AS OF THE CLOSING DATE (DEFINED IN SECTION 14.A. OF THIS AGREEMENT),
BUYER ACKNOWLEDGES THAT BUYER HAS FULLY INSPECTED THE PROPERTY, IS FULLY
SATISFIED WITH THE PROPERTY IN ALL RESPECTS “AS IS, WHERE IS, WITH ANY AND ALL
FAULTS”, IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF SELLER IN
PURCHASING THE PROPERTY FROM SELLER, A D ACCEPTS ANY LIABILITIES OR COSTS
ARISING IN CO ECTIO WITH THE CONDITION OF THE PROPERTY, INCL UDING BUT NOT
LIMITED TO ANY COSTS OR LIABILITIES PERTAINING TO ANY ENVIRONMENTAL CONDITION ON
THE PROPERTY. THE RESERVATIO SAND LIMITATIONS CONTAINED IN THIS SECTION SHALL
SURVIVE THE CLOSING OF THIS TRA SACTION AND SHALL BE INCLUDED IN THE DEED FROM
SELLER TO BUYER.

 

7.            Purchase Price. The “Purchase Price” to be paid by Buyer to Seller
for the Property shall be the market value as determined and approved, at
Seller’s expense, by the Texas General Land Office’s Chief Appraiser. Seller
shall endeavor to have the appraisal of the Property completed and approved
within sixty (60) days of the Option Exercise Date. The date on which Seller
gives Buyer written Notice of the appraised market value of the Property shall
be the “Appraisal Date.” Prior to the twentieth (20th) day after the Appraisal
Date, Buyer may at Buyer’s sole option, give Notice to Seller and the Title
Company that Buyer has terminated this Agreement, and thereafter Seller and
Buyer shall have no further obligations or liabilities to each other under this
Agreement.

 

8.             Title Commitment. At any time prior to the Closing Deadline,
Buyer may, at Seller’ s sole cost and expense, obtain a current title commitment
(the “Title Commitment”) for issuance of an owner’s policy of title insurance,
issued by title company to be agreed upon by Buyer and Seller (the “Title
Company’’), setting forth the status of title of the Property and all
exceptions, including rights-of-way, easements, restrictions, covenants,
reservations, and other conditions, if any, affecting the Property which would
appear in an owner’s title insurance policy conforming with Form TLTA-T-1
(“Owner’s Policy of Title Insurance’’), if issued, together with complete and
legible copies of all instruments referred to in the Title Commitment affecting
title to the Property. Seller shall have no obligation to cure or pay the cost
of curing any Schedule B or C exceptions in the Title Commitment. Buyer may see
k to cure any Schedule B or C exceptions in the Title Commitment at Buyer’s cost
and expense. Any action initiated by Buyer to cure any exceptions shall not be a
basis for failing to close this transaction timely.

 

9.             Tax Certificates. At any time prior to the Closing Dead line,
Buyer may obtain through either the Hudspeth Central Appraisal District or the
Title Company copies of tax certificates for the Option Property, evidencing
whether all ad valorem taxes due and payable for periods prior to the calendar
year in which the Closing occurs have been paid in full.

 

10.           Survey. Buyer may, at its option and expense, at any time prior to
the Closing Date, have furnished to Seller and the Title Company, a survey of
the Property or any portion thereof (the “Survey”).

 



 

 

 

11.         Representations and Warranties of Seller. Seller represents and
warrants to Buyer that the execution and delivery by the Seller of this
Agreement has been authorized by all necessary action on behalf of the Seller,
and this Agreement has been duly executed and delivered by the Seller and is a
legal, valid and binding agreement of the Seller enforceable against the Seller
in accordance with its terms. subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity) and principles of sovereign immunity.

 

12.          Seller’s Covenants.

 

a.           Limitation on Conveyances. Seller shall not convey or lease any
interest in the Option Property that may be inconsistent with Buyer’ s proposed
mining activities for the Option Property, without obtaining Buyer’ s prior
written consent, which shall not be unreasonably withheld.

 

b.           Special Assessments. Seller will notify Buyer promptly in writing
of the levy (or threatened levy) of any special governmental assessment or
similar occurrence and will pay any such assessment levied prior to the Closing.

 

c.           Litigation. Seller will advise Buyer promptly of any litigation or
arbitration proceeding or any administrative hearing (including condemnation)
before any governmental agency which concerns or affects the Option Property in
any manner and which is instituted after the Effective Date.

 

d.           Cooperation. Seller will assist and cooperate with Buyer prior to
Closing ( i) in obtaining all necessary permits and licenses to operate the
Property for its planned use, and (ii) with any evaluation, inspection, audit or
stud y of the Property prepared by, for or at the request of Buyer.

 

13.          Conditions Precedent To Buyer’s Performance. Buyer’s obligations to
close the purchase and sale of the Property under this Agreement are conditioned
upon

 

a.           The representations and warranties set out in Section 11 being true
and correct in all material respects on the Closing Date;

 

b.           Seller’s compliance with the Seller’s covenants set out in Section
12.

 

c.           Buyer shall have the right to waive the satisfaction of such
conditions or to terminate the Agreement for failure of such condition by Notice
in writing to Seller.

 

14.          Closing.

 

a.           Date and Place of the Closing. The closing of the purchase and sale
contemplated by this Agreement (the “Closing”) shall take place on or before
5:00 p.m. Dallas, Texas time, on or before the thirtieth (30th) day after the
Appraisal Date (the “Closing Deadline”), at a time mutually agreed to by Seller
and Buyer in the offices of the Title Company or at such other location as the
parties may mutually agree in writing. The date on which the Closing occurs is
the “Closing Date.’’

 

b.           Items to be Delivered at Closing.

 

i.             By Seller. At or prior to the Closing, Seller shall deliver to
the Title Company, at Seller’s sole cost and expense, each of the following
items:

 

1.          An Owner’s Policy of Title Insurance (without endorsements,
deletions or modifications unless paid for by Buyer) on the standard TLTA-T-1
form, issued by the Title Company in the amount of the Purchase Price and dated
at or after Closing, insuring Buyer’ s fee simple title to the Property to be
good and indefeasible.

 



 

 

 

2.          A Deed Without Warranty, in the form of Exhibit C attached hereto
and made a part hereof for all purposes, duly executed and acknowledged by
Seller, and in form for recording, conveying good and indefeasible title to the
Property to Buyer (the “Deed”). The Deed shall be recorded upon Closing in the
real property records of Hudspeth County, Texas.

 

3.          All additional documents and instruments as may reasonably be
requested by the Title Company or Buyer to carry out the term s and obligations
of this Agreement.

 

4.          All additional documents and instruments which Buyer’s counsel and
Seller’s counsel may mutually and reasonably determine are necessary to the
proper consummation of this transaction.

 

ii.           By Buyer. At or prior to the Closing, Buyer hall deliver to the
Title Company, at Buyer’ s sole cost and expense, each of the following items:

 

1.          The Purchase Price for the Property in immediately available funds.

 

2.          The Statutory Sales Fee in an amount equal to one and one-half
percent (1.5%) of the Purchase Price as required by Texas Natural Resource Code
§ 32. 110, in immediately available funds.

 

3.          All additional documents and instruments as may reasonably be
requested by the Title Company or Seller to carry out the terms and obligations
of this Agreement.

 

4.          All additional documents and instruments which Buyer’s counsel and
Seller’s counsel may mutually and reasonably determine are necessary to the
proper consummation of this transaction.

 

c.            Adjustments at the Closing. Notwithstanding anything to the
contrary contained herein, the provisions of this Section 14.c shall survive the
Closing. The following items shall be adjusted or prorated between Seller and
Buyer at the Closing:

 

i.            Seller shall pay: ½ of reasonable escrow fees, recording fee, tax
certification fees, and other closing costs associated with the closing of the
transaction; the premium for the standard Owner ’ s Policy of Title Insurance;
and any other expenses stipulated to be paid by Seller at Closing under other
provisions of this Agreement. Buyer shall pay: ½ of reasonable esc row fees,
recording fees, tax certification fees; the premium for any endorsements,
deletions or modifications to the Owner’s Policy of Title Insurance; and other
closing costs associated with the closing of the transaction, and other expenses
stipulated to be paid by Buyer at Closing under other provisions of this
Agreement.

 

ii.           Seller is exempt from real estate taxes and assessments. Buyer
shall be solely responsible for the payment of taxes and assessments, as of the
Closing, and any roll-back or other taxes that may be assessed after Closing. At
Closing, Buyer shall refund to Seller any ad valorem taxes pre-paid to any
taxing authority by Seller or on Seller’s behalf, on a pro rata basis for the
period prior to and including the Closing Date.

 

iii.           All other assessments relating to the Property shall be paid by
Buyer unless such assessments are due and payable prior to the Closing Date, in
which ca e such other assessments shall be prorated between Seller and Buyer as
of the Closing Date based on each party’s respective period of ownership of the
Property during the period relating to such assessment.

 

iv.          Except as otherwise provided herein, all costs and expenses in
connection with the transaction contemplated by this Agreement shall be borne by
Seller and Buyer in the manner in which such costs and expenses are customarily
allocated between the parties at closing of real property similar to the
Property in the area in which the Property is located . Each party will be
responsible for its own legal fees.

 



 

 

 

d.            Possession and Closing. Full possession of the Property shall be
delivered to Buyer by Seller at the Closing.

 

15.          Defaults and Remedies. Except as otherwise provided in this
Agreement or by law, Seller’s sole and exclusive remedy if Buyer fails to close
under this Contract is to terminate this Agreement and to retain the Option Fee
as liquidated damages. The parties acknowledge that Seller’s actual damages for
Buyer’s failure to close will be difficult, if not impossible, to ascertain and
that the liquidated damages represent the parties’ best estimate of the damages
Seller will suffer. Buyer’s so le and exclusive remedy for Seller’s failure to
close is to terminate this Agreement and receive a refund of the preceding
year’s Option Fee ($10,000). Seller and Buyer have all legal and equitable
remedies if Buyer or Seller defaults in the performance of any of their
obligations that survive Closing.

 

16.          Condemnation. lf any part of the Property is condemned prior to
Closing, Seller shall promptly give Buyer written notice of such condemnation.
Buyer may either apply the proceeds of any condemnation award on a pro rata
basis to reduce the Purchase Price or declare this Agreement terminated by
delivering written no tice of termination to Seller

 

17.          Brokerage Commisions. Seller and Buyer each represent and warrant
to the other, that they know of no brokers or other persons or entities who have
been directly involved in submitting or showing the Property to, or procuring
Buyer.

 

18.          Miscellaneous.

 

a.            References. All references to Article, Articles, Section, or
Sections contained herein are, unless specifically indicated otherwise, refer to
Articles and Sections of this Agreement.

 

b.            Exhibits. All references to Exhibits contained herein are
references to exhibits attached hereto, all of which are made a part hereof for
all purposes.

 

c.            Captions. The captions, headings, and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

 

d.            Number and Gender of Words. Whenever the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

 

e.            Notices. Any notice, consent, approval, request, demand, or
payment required or permitted to be given or made between the parties to this
Agreement (collectively called “Notices”) must be in writing to be effective.
Any Notice that is addressed to the party for whom it is intended at its ad
dress specified for the receipt of Notices (which is currently the address set
forth below) will be deemed to have been given or made on the second Business
Day after the date it is deposited in the Unite d States mail, postage prepaid,
certified, return receipt requested. Any party may change its address for the
receipt of Notices by Notice in accordance with this Section. Notices given
other than by deposit in the United States mail, postage prepaid, certified,
return receipt requested, such as by facsimile. email, or by overnight delivery,
will be effective upon receipt; provided, that if delivery is via facsimile or e
mail, and such facsimile or email is received after 5:00 p.m. local time at the
location of such receipt, such facsimile or email shall be dee med delivered on
the day after such receipt. The current addresses of the parties for Notices are
as follows:

 

  If to Buyer: Texas Rare Earth Resources Corp.

P.O. Box 539

539 West El Paso Street

Sierra Blanca, TX 79851

Attention: Dan Gorski

Telephone: (361) 790-5831

bluemtn@sbcglobal.net

 



 

 

 



  With a copy to: Texas Rare Earth Resources Corp.

1211 St. Vrain

No. 27

El Paso, Texas 79902

Allention: Laura Lynch

  



  And:Guida, Slavich & Flores, P.C.

750 N. St. Paul Street, Suite 200

Dallas, Texas 75201

Attention: Sally A. Longroy

Telephone: (214) 692-5409

Fax: (214) 692-6610

Email: longroy@gsfpc.com

 



  If to Seller:Texas General Land Office

1700 N. Congress Avenue, Room 720

Austin, Texas 78701

Attn: Energy Resources Division

Telephone: (512) 305-9 I04

Fax: (512) 475- 1543

Email: louis.renaud@glo.texas.gov

 



  And:Texas General Land Office

Legal Services Division 

1700 N. Congress Avenue, Room 910

Austin, TX 78701

Attn: Jeff Gordon

Phone: (512) 463-7205

Fax: (512) 463-63l l

Email: jeff.gordon@glo.texa s.gov

 

f.           Governing Law. This Agreement is being executed and delivered. and
is intended to be performed , in the State of Texas, and the laws of such State
shall govern the validity, construction, enforcement, and interpretation of this
Agreement, unless otherwise specified herein.

 

g.          Multiple Counterparts. This Agreement may be executed in any number
of identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one agreement, but, in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.

 

h.          Parties Bound. This Agreement shall be binding upon, and inure to
the benefit of, Seller and Buyer, and their respective heirs. personal
representatives, successors, and assigns.

 

i.           Further Acts. In addition to the acts and deeds recited herein and
contemplated to be performed, executed, and/or delivered by Seller and Buyer,
Seller and Buyer agree to perform, execute, and/or deliver or cause to be
performed, executed, and/or delivered at the Closing or after the Closing any
and all such further acts, deeds, and assurances as may be necessary to
consummate the transactions contemplated hereby.

 

j.           Time of the Essence. It is expressly agreed by the parties hereto
that time is of the essence with respect to this Agreement.

 

k.          Dates. Each date upon which an event is to occur or a period of time
is to expire in accordance with the terms of this Agreement will automatically
be postponed and extended to the next Business Day if it falls on a Non-Business
Day, and any time periods that are defined terms in this Agreement will be
automatically extended, and their definitions will include such extensions, in
accordance with this Section. A “Business Day” is a day upon which national
banks in Dallas, Texas, are open for banking business, and a “Non-Business Day”
is a day upon which national banks in Dallas, Texas, are not open for banking
business.

 



 

 

 

l.            Entire Agreement. Amendment. This Agreement, together with all
exhibits hereto and documents referred to herein, if any, constitutes the entire
arrangements and understandings among the parties hereto. This Agreement may not
be amended, modified, changed or supplemented, nor may any obligations hereunder
be waived except by a writing signed by the party to be charged or by its agent
duly authorized in writing or as otherwise permitted herein.

 

m.          Severability. Whenever possible, each provision of this Agreement
and every related document shall be interpreted in such manner as to be valid
under applicable law; but, if any provision of any of the foregoing shall be
invalid or prohibited under said applicable law, such provisions shall be
ineffective to the extent of such in validity or prohibition without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.

 

n.           Waiver. No claim of waiver, consent, or acquiescence with respect
to any provision of this Agreement shall be made against any party hereto except
on the basis of a written instrument executed by or on behalf of such party.
However, the party for whose unilateral benefit a condition is herein inserted
shall have the right to waive such condition.

 

o.           Sovereign Immunity. Nothing in this Agreement waives Seller’s
sovereign immunity.

 

p.           Assignment. Buyer shall not assign this Agreement to any other
person or entity without the prior written consent of the Seller, which shall
not be unreasonably withheld.

 

q.           Disclaimer of Third Parry Benefit. This Agreement is not intended
to give or confer any benefits, rights, privileges, claims, actions or remedies
to any person or entity as a third party beneficiary, decree, or otherwise.

 

r.            Unavoidable Delays. Whenever a period of time is specified in this
Agreement for the performance of an action by Buyer or Seller (other than the
payment of money or delivery of legal documentation in connection with a
Closing, which shall not be subject to extension hereunder), the period of time
shall be extended due to acts of God, unavailability of essential materials,
inclement weather, acts of governmental authorities, and other causes preventing
development progress reasonably beyond the party’s control.

 

s.           List of Exhibits. The following is a list of exhibits for
convenience only:

 

Exhibit AOption Property

Exhibit BMemorandum of Option

Exhibit CDeed Without Warranty

 

[REST OF PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

EXECUTED by Seller and Buyer on the dates set forth below:

 

SELLER:

 

THE STATE OF TEXAS

 



By: /s/  Jerry E. Patterson     JERRY E. PATTERSON, Commissioner of the General
Land Office and Chairman of the School land Board on behalf of the Permanent
School Fund  

 

Date: 9/18/2014

 



Approved:     Contents: (GRAPHIC) [tmrc10k009.jpg]   Legal: (GRAPHIC)
[tmrc10k010.jpg]   Gen Counsel: (GRAPHIC) [tmrc10k011.jpg]   Deputy: (GRAPHIC)
[tmrc10k012.jpg]   Executive: (GRAPHIC) [tmrc10k013.jpg]  

  

BUYER:

 

Texas Rare Earth Resources Corp.

a Delaware corporation

 



By: /s/  Dan Gorski     Dan Gorski, President  

  

Date: 8 September 2014

 

 

 